Citation Nr: 0427926	
Decision Date: 10/08/04    Archive Date: 10/15/04

DOCKET NO.  00-09 273A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss, to include as due to an undiagnosed illness.

2.  Entitlement to service connection for a disorder 
manifested by fatigue, to include as due to an undiagnosed 
illness.

3.  Entitlement to service connection for a disorder 
manifested by sleeplessness, to include as due to an 
undiagnosed illness.

4.  Entitlement to service connection for a disorder 
manifested by stomach conditions, to include as due to an 
undiagnosed illness.

5.  Entitlement to service connection for a disorder 
manifested by loss of appetite, to include as due to an 
undiagnosed illness.

6.  Entitlement to service connection for a disorder 
manifested by headaches, to include as due to an undiagnosed 
illness.

7.  Entitlement to service connection for a disorder 
manifested by memory loss, to include as due to an 
undiagnosed illness.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

M. Vavrina, Counsel


INTRODUCTION

The veteran served on active duty from August 1988 to April 
1995, serving in Saudi Arabia from September 1990 to March 
1991.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 1999 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Jackson, Mississippi.  

In August 2000, the veteran failed to appear for a 
rescheduled hearing at the RO.  As the appellant has neither 
submitted good cause for failure to appear nor requested to 
reschedule the RO hearing, the request for an RO hearing is 
deemed withdrawn.  See 38 C.F.R. § 20.704(d) (2003).  In a 
November 2003 VA Form 21-4138, the veteran withdrew his 
request for a hearing on appeal before a Veterans Law Judge 
at the (RO) (Travel Board hearing).  Therefore, the Board 
will continue with the appeal.  

A review of the record shows that, in submissions dated in 
September 2003 and February 2004, the veteran has asked to 
reopen his service-connection claim for paranoid 
schizophrenia and requested an extension of the delimiting 
date for educational assistance under the Montgomery G.I. 
Bill.  These issues are referred to the RO for appropriate 
action.


FINDINGS OF FACT

1.  The VA has fulfilled, to the extent possible, its notice 
and duty to assist duties to the appellant by obtaining and 
fully developing all relevant evidence necessary for the 
equitable disposition of the issues addressed in this 
decision.

2.  The evidence does not show a level of hearing impairment 
that may be considered a disability for VA purposes.

3.  There is no competent medical evidence showing that the 
veteran has a current disability manifested by fatigue 
related to service.

4.  There is no competent medical evidence showing that the 
veteran has a current disability manifested by sleeplessness 
related to service.

5.  There is no competent medical evidence showing that the 
veteran has a current stomach disorder related to service.

6.  There is no competent medical evidence showing that the 
veteran has a current disability manifested by loss of 
appetite related to service.  

7.  There is no competent medical evidence showing that the 
veteran has a current disability manifested by headaches 
related to service.

8.  There is no competent medical evidence showing that the 
veteran has a current disability manifested by memory loss 
related to service.




CONCLUSIONS OF LAW

1.  Claimed bilateral hearing loss was not incurred in or 
aggravated by service, nor may it be presumed to have been so 
incurred.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 
3.317, 3.385 (2003).

2.  Claimed disability manifested by fatigue was neither 
incurred in or aggravated by service, nor may it be presumed 
to be due to an undiagnosed illness incurred during Persian 
Gulf service.  38 U.S.C.A. §§ 1110, 1117, 1131, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.303, 3.317 (2003).

3.  Claimed disability manifested by sleeplessness was 
neither incurred in or aggravated by service, nor may it be 
presumed to be due to an undiagnosed illness incurred during 
Persian Gulf service.  38 U.S.C.A. §§ 1110, 1117, 1131, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.317 (2003).

4.  Claimed stomach disorder was not incurred in or 
aggravated by service, nor may it be presumed to be due to an 
undiagnosed illness incurred during Persian Gulf service.  
38 U.S.C.A. §§ 1110, 1117, 1131, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.303, 3.317 (2003).

5.  Claimed disability manifested by loss of appetite was 
neither incurred in or aggravated by service, nor may it be 
presumed to be due to an undiagnosed illness incurred during 
Persian Gulf service.  38 U.S.C.A. §§ 1110, 1117, 1131, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.317 (2003).

6.  Claimed disability manifested by headaches was neither 
incurred in or aggravated by service, nor may it be presumed 
to be due to an undiagnosed illness incurred during Persian 
Gulf service.  38 U.S.C.A. §§ 1110, 1117, 1131, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.303, 3.317 (2003).

7.  Claimed disability manifested by loss of memory was 
neither incurred in or aggravated by service, nor may it be 
presumed to be due to an undiagnosed illness incurred during 
Persian Gulf service.  38 U.S.C.A. §§ 1110, 1117, 1131, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.317 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

During the pendency of the appeal, the Veterans Claims 
Assistance Act of 2000 (VCAA) and the Veterans Education and 
Benefits Expansion Act of 2001 (VEBEA) were enacted and 
became effective.  Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) (now 
codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002)); Veterans Education and Benefits Expansion Act 
of 2001, Pub. L. No. 107-103, 115 Stat. 976 (2001) (now 
codified at 38 U.S.C.A. §§ 1117, 1118 (West 2002).  The VCAA 
became effective on November 9, 2000.  This law not only did 
away with the concept of a well-grounded claim, but also 
imposed additional duties and obligations on the VA in 
developing claims.  The VCAA includes an enhanced duty to 
notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  This 
change is applicable to all claims filed before the date of 
enactment, November 9, 2000, and not yet final as of that 
date.  VA also revised the provisions of 38 C.F.R. § 3.159 
effective November 9, 2000.  See 66 Fed. Reg. at 45,620-32 
(Aug. 29, 2001).  VA is not required, however, to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  

In contrast, the VEBEA, in pertinent part, expands 
compensation availability for Persian Gulf veterans to 
include "medically unexplained chronic multi-symptom 
illness," such as fibromyalgia, chronic fatigue syndrome, 
and irritable bowel syndrome, as well as any diagnosed 
illness that the Secretary determines by regulation to be 
service connected.  Although, these changes became effective 
March 1, 2002, they do not modify the law with respect to the 
veteran's claims.  Veterans Education and Benefits Expansion 
Act of 2001, Pub. L. No. 107-103, 115 Stat. 976 (2001) 
(codified at 38 U.S.C.A. §§ 1117, 1118).

After examining the record, the Board is satisfied that all 
relevant facts have been properly developed, to the extent 
possible, and no further assistance to the veteran is 
required to comply with the duty to assist mandated by 
38 U.S.C.A. § 5103A (West 2002).  The veteran was afforded 
the opportunity to provide lay or medical evidence, which 
might support his claims.  The veteran failed to respond to a 
Gulf War development letter sent to him in June 1999 and 
failed to report for VA examinations scheduled in June 1999 
and June 2003.  In a November 2000 letter, the RO asked the 
veteran to furnish records for all medical treatment received 
since his discharge from service and that it was his 
responsibility to see that VA received such records, if he 
wished them to be considered.  In May 2001, the RO sought 
records from Communicare but no response was received.

Under these circumstances, the Board finds that the VCAA does 
not mandate scheduling another examination for the issues 
discussed in this decision, particularly in light of the fact 
that the veteran failed to report for examinations scheduled 
in 1999 and 2003 in order to assess the presence, and 
etiology, of the claimed disorders.  Evidence and information 
received at these examinations and in response to the Gulf 
War development letter was expected to provide assistance to 
the veteran's claims.  In order for VA to process claims, 
individuals applying for benefits have a responsibility to 
cooperate with the agency in the gathering of the evidence 
necessary to establish allowance of benefits.  See Olson v. 
Principi, 3 Vet. App. 480, 483 (1992).  Collectively, in an 
April 2000 statement of the case (SOC), a July 2003 
supplemental statement of the case (SSOC), a June 1999 
Persian Gulf development letter, an April 2000 duty to assist 
letter, and a February 2001 VCAA letter, the RO advised the 
veteran of what must be shown for service connection, 
notified him of the new duty to assist provisions of the 
VCAA, what VA would do and had done, and what he should do, 
and gave him an opportunity to provide any additional 
comments or supporting information.  The veteran failed to 
appear for a rescheduled RO hearing and withdrew his request 
for a Travel Board hearing, where he could have presented 
additional argument and evidence.  The Board observes that 
the duty to assist is not a one-way street.  Wood v. 
Derwinski, 1 Vet. App. 190 (1991).  Thus, the Board finds 
that the VA has obtained, or made reasonable efforts to 
obtain, all medical evidence, which might be relevant to the 
veteran's claims.  This is particularly so in light of the 
facts that a November 1998 VA computed tomography (CT) scan 
of the head showed no abnormalities and other post-service 
medical records show no diagnoses of the claimed disorders.  
Accordingly, the Board finds that no further assistance to 
the veteran in acquiring medical evidence is required by 
statute.  38 U.S.C.A. § 5103A (West 2002).  Under these 
circumstances, the Board finds that the service personnel and 
medical records, lay statements, and non-VA and VA treatment 
reports, which evaluate the status of the veteran's health, 
are adequate for determining whether service connection for 
the various disorders is warranted.  

The VCAA requires that VA must provide notice that informs 
the claimant (1) of any information and evidence not of 
record that is necessary to substantiate the claim, (2) of 
the information and evidence that VA will seek to provide, 
and (3) of the information and evidence that the claimant is 
expected to provide.  Furthermore, VA must "also request 
that the claimant provide any evidence in the claimant's 
possession that pertains to the claim."  38 U.S.C.A. 
§ 5103(a) (West 2002); 38 C.F.R. § 3.159(b)(1) (2003).  

In this case, the initial agency of original jurisdiction 
(AOJ) decision was made prior to November 9, 2000, the date 
the VCAA was enacted.  However, the Board finds that any 
defect with respect to the VCAA notice requirement in this 
case was harmless error for the reasons specified below.  See 
VAOPGCPREC 7-2004.

In the present case, a substantially complete application was 
received in May 1999.  Thereafter, in an August 1999 rating 
decision, the RO denied the appellant's claims, prior to the 
enactment of the VCAA.  Only after the August 1999 rating 
action was promulgated, in a February 2001 letter, did the RO 
provide initial notice of the provisions of the VCAA and 
advise the appellant regarding what information and evidence 
must be submitted by the claimant, what information and 
evidence had, or would be, obtained by VA, and the need for 
the claimant to let VA know of any other evidence or 
information that would support his claim.  In that letter, 
the RO also indicated that it would be glad to assist the 
veteran in getting evidence but that it was his 
responsibility to make sure VA received it.  A May 2001 VA 
Form 119, Report of Contact, reflects that the veteran had no 
additional information to submit in support of his claim and 
to proceed with decision.  Subsequently, in a July 2003 SSOC, 
the RO provided the appellant with the regulations 
implementing the provisions of the VCAA and additional notice 
to the appellant regarding what information and evidence had 
been submitted and considered.  In various letters, an SOC 
and an SSOC, VA also informed the appellant of what 
information and evidence is needed to substantiate his claims 
and what information he needed to submit and what VA would 
do.  In particular, in the July 2003 cover letter, the RO 
gave the appellant an additional 60 days to make any comment 
he wished.

There is no basis for concluding that harmful error occurs 
simply because a claimant receives VCAA notice after an 
initial adverse adjudication.  See 38 U.S.C.A. § 7261(b)(2) 
(West 2002); see also Conway v. Principi, 353 F.3d 1369 (Fed. 
Cir. 2004) (There is no implicit exemption for the notice 
requirements contained in 38 U.S.C.A. § 5103(a) from the 
general statutory command set forth in section 7261(b)(2) 
that the Veterans Claims Court shall "take due account of 
the rule of prejudicial error.")  

In reviewing the agency of original jurisdiction (AOJ) 
determination on appeal, the Board is required to review the 
evidence of record on a de novo basis and without providing 
any deference to the AOJ's decision.  As provided by 
38 U.S.C.A. § 7104(a), all questions in a matter which under 
38 U.S.C.A. § 511(a) are subject to decision by the Secretary 
shall be subject to one review on appeal to the Secretary, 
and such final decisions are made by the Board.  Because the 
Board makes the final decision on behalf of the Secretary 
with respect to claims for veterans benefits, it is entirely 
appropriate for the Board to consider whether the failure to 
provide a pre-AOJ initial adjudication notice constitutes 
harmless error, especially since an AOJ determination that is 
"affirmed" by the Board is subsumed by the appellate 
decision and becomes the single and sole decision of the 
Secretary in the matter under consideration.  See 38 C.F.R. 
§ 20.1104 (2003).  There simply is no "adverse 
determination" for the appellant to overcome.  Similarly, a 
claimant is not compelled under 38 U.S.C.A. § 5108 to proffer 
new and material evidence simply because an AOJ decision is 
appealed to the Board.  Rather, it is only after a decision 
of either the AOJ or the Board becomes final that a claimant 
has to surmount the reopening hurdle.  

Here, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement was harmless error.  As 
noted above, in variously-dated letters to the appellant, an 
SOC, and an SSOC, the VA informed him of what information he 
needed to establish entitlement to service connection, that 
he should send in information describing additional evidence 
or the evidence itself.  While the notice VA provided to the 
appellant in February 2001 and later were not given prior to 
the initial AOJ adjudication of the claims, the notice was 
provided by VA prior to the transfer of the appellant's case 
to the Board and the content of those notice and various duty 
to assist letters, along with the SOC and SSOC, fully 
complied with the requirements of 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b).  In July 2003, after VCAA content-
complying notice was given, the case was readjudicated and an 
SSOC was provided to the appellant.  The claimant has been 
provided with every opportunity to submit evidence and 
argument in support of his claims and to respond to VA 
notices.  In a November 2003 VA Form 21-4138, the veteran 
withdrew his request for a Travel Board hearing and asked 
that his appeal be sent to the Board as soon as possible for 
a final decision.  Therefore, to decide the appeal regarding 
the veteran's claims would not be prejudicial error to the 
claimant.  See VAOPGCPREC 7-2004.

In this case, although the VCAA notice letter that was 
provided to the appellant does not contain the "fourth 
element" per se, the Board finds that the appellant was 
otherwise fully notified of the need to give to VA any 
evidence pertaining to his claims.  By various informational 
letters, an SOC, an SSOC and their accompanying notice 
letters, VA satisfied the fourth element of the notice 
requirements.

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  In this case, because 
each of the four content requirements of a VCAA notice have 
been fully satisfied, any error in not providing a single 
notice to the appellant covering all content requirements is 
harmless error.  See VAOPGCPREC 7-2004.

Background

Service medical records show that, on a January 1988 
enlistment examination report, the veteran was noted to have 
pes planus, moderately asymptomatic, and frequent right 
shoulder pain; the latter was tied to a 1986 football injury.  
Otherwise clinical findings were reported as normal.  A 
contemporaneous audiological examination showed puretone 
thresholds, in decibels, were:




HERTZ



500
1000
2000
3000
4000
RIGHT
 5
5
0
0
 0
LEFT
10
5
0
0
 5

The puretone average for the right ear was 1 and the average 
for the left ear was 2.5.

At a March 1989 audiological examination, puretone 
thresholds, in decibels, were:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
0
0
0
 0
LEFT
 5
5
0
0
 5

The puretone average for the right ear was zero (0) and the 
average for the left ear was 2.5.

At a February 1990 audiological examination, puretone 
thresholds, in decibels, were:




HERTZ



500
1000
2000
3000
4000
RIGHT
 5
5
0
0
 5
LEFT
 5
10
10
10
15

The puretone average for the right ear was 2.5 and the 
average for the left ear was 11.

In December 1992, the veteran complained of headaches and 
dizziness of three days duration after hitting his head on a 
wall locker.  He was given thirteen sutures on the left side 
of his forehead.  The assessment was facial laceration.  By 
the fourteenth of the month, his stitches had been removed 
and he had no complaints of headaches or dizziness. 

A January 1993 audiological examination, puretone thresholds, 
in decibels, were:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
5
0
0
 5
LEFT
15
5
10
0
 5

The puretone average for the right ear was 2.5 and the 
average for the left ear was 5.

A January 1994 audiological examination, puretone thresholds, 
in decibels, were:




HERTZ



500
1000
2000
3000
4000
RIGHT
 0
5
5
0
10
LEFT
 5
5
0
0
 0

The puretone average for the right ear was 5 and the average 
for the left ear was 5.

In March 1994, the veteran complained of right knee and head 
pain after falling down six stairs.  He reported a negative 
history of right knee pain or head pain but indicated that he 
was dizzy after his fall.  The veteran denied loss of 
consciousness.  On examination he was alert, and there was no 
evidence of confusion or loss of consciousness.  The 
assessment was rule out minor concussion.

On an October 1994 periodic physical examination report, the 
veteran was noted to have pes planus, asymptomatic.  
Otherwise clinical findings were reported as normal.  A 
contemporaneous audiological examination showed puretone 
thresholds, in decibels, were:




HERTZ



500
1000
2000
3000
4000
RIGHT
 0
5
5
0
10
LEFT
 5
5
0
0
 0

The puretone average for the right ear was 5 and the average 
for the left ear was 1.

In January 1995, the veteran was enrolled in an alcohol abuse 
treatment program.

On his April 1995 separation examination report, under drums 
(perforation), the veteran was noted to have "valsalve", 
equal bilaterally, and to have hyper-cholesterolemia.  
Otherwise clinical findings were reported as normal.  On the 
medical history portion, the examiner indicated that the 
veteran had had a "head injury -- stitches age 12 -- no 
sequela."  A contemporaneous audiological examination showed 
puretone thresholds, in decibels, were:




HERTZ



500
1000
2000
3000
4000
RIGHT
 0
5
5
0
10
LEFT
 5
5
0
0
 0

The puretone average for the right ear was 5 and the average 
for the left ear was 1.

In June 1999, the veteran was scheduled for several VA 
examinations but failed to report.

In August 1999, the veteran was notified by the RO that his 
claims had been denied partially because evidence expected 
from the scheduled examinations could not be considered 
because of his failure to report.  The RO noted that the 
veteran had served in Southwest Asis from September 30, 1990 
to March 18, 1991 and that service medical records were 
negative for treatment, or diagnosis, of any of the claimed 
disorders.

North Mississippi State Hospital records from December 1999 
to January 2000 show treatment for diagnoses of paranoid 
schizophrenia - unspecified course and marijuana abuse.  On 
admission, the veteran had reportedly been easily fatigued, 
hallucinating, having problems with concentration, and 
talking to himself, to other objects and walls.  Physical 
examination on admission resulted in an initial impression of 
schizophrenia, physically normal male.
 
In a May 2000 VA Form 9, the veteran stated that he was 
unaware of the scheduled examination and asked that it be 
rescheduled, indicating that he was in Communicare under a 
doctor's care.

VA inpatient and outpatient treatment records from 1998 
through May 2000 show a history of alcohol abuse and 
depression and diagnoses of cluster B personality disorder 
with borderline and anti-social traits, homicidal ideation, 
muscle stiffness of the neck and back, poly-substance abuse, 
rule out malingering and a fractured left elbow.  A November 
1998 CT scan of the head showed no abnormalities.

In a February 2001 statement, the veteran indicated that, 
while traveling in a convoy, his unit drove about 10 miles 
before they were informed that chemicals had been used; that 
shortly after that he had headaches, fatigue and stomach 
problems; that he has been diagnosed with paranoid 
schizophrenia and sometimes has memory loss; and that while 
stationed in Germany in 1992 he was treated for fatigue and 
sleeplessness; and that he had been treated for head injuries 
in 1993 and 1999.

North Mississippi State Hospital records from January 2001 to 
February 2001 show treatment for paranoid schizophrenia - 
episodic course and substance abuse (alcohol and cannabis).   

VA medical records from November 2001 to July 2003 show that 
the veteran was in the homeless program and that, in December 
2001, at an emergency room visit the veteran complained of 
migraine headaches and later said that he had no legitimate 
or logical concern that needed psychiatric intervention.  The 
veteran was discharged after he returned drinking to the 
Dozier Assessment Center.  The diagnostic impression included 
history of alcohol dependency, rule out malingering, and rule 
out anti-social personality disorder.

Analysis

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military, naval, or air service.  See 38 U.S.C.A. §§ 1110, 
1131 (West 2002); 38 C.F.R. §§ 3.1(k), 3.303(a) (2003).  
Where a veteran who served for ninety days or more during a 
period of war (or during peacetime service after December 31, 
1946) develops certain chronic diseases, such as 
sensorineural hearing loss, to a degree of 10 percent or more 
within one year from separation from service, such diseases 
may be presumed to have been incurred in service even though 
there is no evidence of such disease during the period of 
service.  This presumption is rebuttable by affirmative 
evidence to the contrary.  See 38 U.S.C.A. §§ 1101, 1112, 
1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2003).  
Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  Further, if a 
condition noted during service is not shown to be chronic, 
then generally, a showing of continuity of symptoms after 
service is required for service connection.  See 38 C.F.R. 
§ 3.303(b). 

Direct service connection may be granted only when a 
disability was incurred or aggravated in the line of duty, 
and not the result of the veteran's own willful misconduct 
or, for compensation claims filed after October 31, 1990, the 
result of his or her abuse of alcohol or drugs.  38 C.F.R. § 
3.301(a) (2003).

The simple drinking of alcoholic beverage is not of itself 
willful misconduct.  The deliberate drinking of a known 
poisonous substance or under conditions which would raise a 
presumption to that effect will be considered willful 
misconduct.  If, in the drinking of a beverage to enjoy its 
intoxicating effects, intoxication results proximately and 
immediately in disability, the disability will be considered 
the result of the person's willful misconduct.  Organic 
diseases and disabilities which are a secondary result of the 
chronic use of alcohol as a beverage, whether out of 
compulsion or otherwise, will not be considered of willful 
misconduct origin.  
38 C.F.R. § 3.301(c)(2).

Willful misconduct means an act involving conscious 
wrongdoing or known prohibited action.  38 C.F.R. § 3.1(n).  
A service department finding that injury, disease or death 
was not due to misconduct will be binding on VA unless it is 
patently inconsistent with the facts and the requirements of 
laws administered by VA.  

(1) It involves deliberate or intentional 
wrongdoing with knowledge of or wanton 
and reckless disregard of its probable 
consequences. 

(2) Mere technical violation of police 
regulations or ordinances will not per se 
constitute willful misconduct.  

(3) Willful misconduct will not be 
determinative unless it is the proximate 
cause of injury, disease or death.  

38 C.F.R. § 3.1(n).

The term alcohol abuse means the use of alcoholic beverages 
over time, or such excessive use at any one time, sufficient 
to cause disability to or death of the user.  38 C.F.R. § 
3.301(d).  The VA General Counsel has interpreted these 
provisions to mean that a substance abuse disability cannot 
be service connected on the basis of its incurrence or 
aggravation in service.  VAOPGCPREC 11-96.

Service connection also may be established for chronic 
disabilities due to undiagnosed illnesses, if there is 
evidence that the claimant: (1) is a "Persian Gulf veteran;" 
(2) who exhibits objective indications of chronic disability 
resulting from an illness or combinations of illnesses 
manifested by one or more signs or symptoms; (3) which became 
manifest either during active service in the Southwest Asia 
theater of operations during the Persian Gulf War, or to a 
degree of 10 percent or more not later than December 31, 
2006; and (4) that such symptomatology by history, physical 
examination, and laboratory tests cannot be attributed to any 
known clinical diagnosis.  See 38 U.S.C.A. § 1117; 38 C.F.R. 
§ 3.317 (2003); see also 66 Fed. Reg. 56,614-15 (Oct. 3, 
2001) (extending the presumptive period to December 31, 2006 
and now codified at 38 C.F.R. § 3.317(a)(1)(i) (2003)).

Objective indications of chronic disability are described as 
either objective medical evidence perceptible to a physician 
or other, non-medical indicators that are capable of 
independent verification.  38 C.F.R. § 3.317(a)(2).  Further, 
a chronic disability is one that has existed for 6 months or 
more, including disabilities that exhibit intermittent 
episodes of improvement and worsening over a 6-month period.  
38 C.F.R. § 3.317(a)(3).  The 6-month period of chronicity 
will be measured from the earliest date on which the 
pertinent evidence establishes that the signs or symptoms of 
the disability first became manifest.  Id.

Compensation shall not be paid pursuant to 38 C.F.R. § 
3.317(a), however, if there is affirmative evidence that an 
undiagnosed illness: (1) was not incurred during active 
military, naval, or air service in the Southwest Asia theater 
of operations during the Persian Gulf War; (2) was caused by 
a supervening condition or event that occurred between the 
veteran's most recent departure from active duty in the 
Southwest Asia theater of operations during the Persian Gulf 
War and the onset of the illness; or (3) is the result of the 
veteran's own willful misconduct or the abuse of alcohol or 
drugs.  38 C.F.R. § 3.317(c).

A Persian Gulf Veteran is a veteran who served on active 
military, naval, or air service in the Southwest Asia theater 
of operations during the Persian Gulf War.  
38 C.F.R. § 3.317(d).  The veteran's military records 
document that he served in Southwest Asia from September 1990 
to March 1991, making him a Persian Gulf veteran.

The United States Court of Appeals for the Federal Circuit 
(Federal Circuit) has held that a veteran seeking disability 
benefits must establish the existence of a disability and a 
connection between service and the disability.  Boyer v. 
West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).  Medical evidence 
is required to prove the existence of a current disability 
and to fulfill the nexus requirement.  Lay or medical 
evidence, as appropriate, may be used to substantiate service 
incurrence.  

The United States Court of Appeals for Veterans Claims 
(Court) has held that "where the determinative issue involves 
medical causation or a medical diagnosis, competent medical 
evidence is required."  Grottveit v. Brown, 5 Vet. App. 91, 
93 (1993); see also Espiritu v. Derwinski, 2 Vet. App. 492, 
494 (1992) (holding that a witness must be competent in order 
for his statements or testimony to be probative as to the 
facts under consideration).  The Court has also held that 
"Congress specifically limits entitlement for service-
connected disease or injury to cases where such incidents 
have resulted in a disability.  In the absence of proof of a 
present disability there can be no valid claim."  Brammer v. 
Brown, 3 Vet. App. 223, 225 (1992); see also Rabideau v. 
Derwinski, 2 Vet. App. 141, 143-44 (1992).

In determining whether evidence submitted by a veteran is 
credible the Board may consider internal consistency, facial 
plausibility, and consistency with other evidence.  Caluza v. 
Brown, 7 Vet. App. 498, 511 (1995).

Hearing Loss

The veteran contends that he suffers from bilateral hearing 
loss as a result of noise exposure in service, to include as 
due to an undiagnosed illness.  Applicable regulations 
provide that impaired hearing will be considered a disability 
when the auditory threshold in any of the frequencies 500, 
1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or 
when the auditory thresholds for at least three of the 
frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 
decibels or greater; or when speech recognition scores using 
the Maryland CNC Test are less than 94 percent.  See 38  
C.F.R. § 3.385 (2003).

It is not required that hearing loss disability during 
service be shown.  The Court has held, "[W]hen audiometric 
test results at a veteran's separation from service do not 
meet the regulatory requirement for establishing a 
'disability' at that time, he or she may nevertheless 
establish service connection for a current hearing disability 
by submitting evidence that the current disability is 
causally related to service."  Hensley v. Brown, 5 Vet. App. 
155, 160 (1993).  In that case, the Court agreed with the 
Secretary's suggestion that service connection may be 
established if the record shows acoustic trauma due to noise 
exposure in service, audiometric test results show an upward 
trend in auditory thresholds, post-service audiometric 
testing establishes current hearing loss constituting a 
disability under 38 C.F.R. § 3.385, and competent evidence 
relates current hearing loss disability to active service.  
Id., at 159-60.

After a full review of the record, the Board concludes that 
service connection for bilateral hearing loss is not 
warranted.  The first requirement of a claim for service 
connection is a diagnosis of a disability.  None of the 
service audiological examination reports reveal hearing loss 
meeting the criteria of 38 C.F.R. § 3.385 such that it could 
be considered a disability for VA purposes.  None of the 
auditory threshold in any of the frequencies of 500, 1000, 
2000, 3000, or 4000 Hertz for either ear was at least 40 
decibels or greater nor are the auditory thresholds for at 
least three of the frequencies of 500, 1000, 2000, 3000, or 
4000 at least 26 decibels or greater.  The veteran's speech 
recognition scores using the Maryland CNC Test were not 
tested.  There are no medical records, service or post-
service, showing bilateral hearing loss to a degree of 10 
percent or more within one year from separation from service.  
Thus, the veteran's claimed bilateral hearing loss is not 
presumed to have been incurred in service under the 
provisions of 38 C.F.R. 
§§ 3.307, 3.309.

The record does not contain any post-service audiological 
examination.  Moreover, since the veteran failed to report 
for VA examination, there is no post-service examination 
revealing any hearing loss meeting the criteria of 38 C.F.R. 
§ 3.385 such that it could be considered a disability for VA 
purposes.  The veteran's claimed hearing loss is not of the 
severity that it may be considered to be a disability for VA 
purposes under 38 C.F.R. § 3.385.  Thus, he fails to satisfy 
the first element of a claim, that is, a current disability, 
and his claim for service connection fails.

Other Claimed Disorders

Similarly, based upon the evidence of record, the Board finds 
entitlement to service connection for the other claimed 
disorders, to include as due to an undiagnosed illness, is 
not warranted.  The veteran has no current medical diagnosis 
of any stomach disorder or disability manifested by fatigue, 
sleeplessness, loss of appetite, headaches, or memory loss, 
to include as due to an undiagnosed illness.  Fatigue (other 
than chronic fatigue syndrome), sleeplessness, loss of 
appetite, headaches, and memory loss are symptoms, not 
diagnosed disorders.  Thus, for these conditions, the veteran 
fails to satisfy the first element of a claim, that is, a 
current disability, and his claims for service connection 
fail.  See Boyer, 210 F.3d at 1353.

In regard to the veteran's claim for service connection for 
claimed undiagnosed illnesses, the veteran asserts that the 
claimed disorders are as a result of his Persian Gulf 
service.  He contends that, while traveling in a convoy, his 
unit drove about 10 miles before they were informed that 
chemicals had been used and that shortly after that he had 
headaches, fatigue and stomach problems.  Contrary to the 
veteran's assertions, his service medical records do not show 
treatment for fatigue or sleeplessness, while stationed in 
Germany between August 1992 and August 1994.  There is no 
record of in-service treatment for complaints of, or 
treatment for, fatigue or stomach problems after September 
1990.  Reports of headaches and dizziness in 1992 appear to 
have been resolved prior to discharge from service.

In regard to the veteran's claims for service connection for 
disorders due to an undiagnosed illness, the record neither 
contains objective evidence that the veteran was treated for 
a chronic stomach disorder or for any chronic disorder 
manifested by fatigue, sleeplessness, loss of appetite, 
headaches, or memory loss while in service after December 
1992 nor evidence that he suffers from the claimed 
disabilities on a chronic or recurrent basis; that is, the 
record does not contain either "signs," in the medical sense 
of objective evidence perceptible to an examining physician, 
or other, non-medical indicators that are capable of 
independent verification.  See 38 C.F.R. § 3.317(a)(2).  
Further, the evidence does not demonstrate that the claimed 
stomach disorder or fatigue-like, sleeplessness, loss of 
appetite, headache, and memory loss symptoms have manifested 
to a degree of 10 percent or more after service separation.  
38 C.F.R. § 3.317(a)(1)(i).  Although post-service medical 
records have shown complaints of headaches and fatigue, no 
physician has made any clinical findings regarding such 
symptoms or diagnosed a separate disorder due to such 
symptoms.  Moreover, a November 1998 CT scan of the head 
showed no abnormalities.  Such symptoms appear to be 
associated with his nonservice-connected psychiatric 
disorder, substance abuse and/or the medications he takes for 
his psychiatric disorder.  

When the veteran fails to report for an examination in 
conjunction with an original claim, the claim shall be rated 
based on the evidence of record.  38 C.F.R. § 3.655 (2003).  
As noted, the evidence currently of record does not support a 
conclusion that the veteran has any of the claimed disorders 
or that any of them originated in service.  The Court has 
held that, although VA is required by statute and case law to 
assist veterans in the development of claims, the veteran 
must do more than passively wait for assistance.  See Wood, 1 
Vet. App. at 193.  The veteran was provided an opportunity to 
submit additional evidence by appearing for an examination, 
he did not do so.

The only evidence the veteran has submitted that supports his 
claim is his own statements.  He, as a lay person, with no 
apparent medical expertise or training, is not competent to 
comment on the presence, or etiology, of a medical disorder.  
Rather, medical evidence is needed to that effect.  See 
Lathan v. Brown, 7 Vet. App. 359, 365 (1995); Espiritu, 2 
Vet. App. at 494-95.  Thus, the veteran's statements do not 
establish the required evidence needed, and the claims must 
be denied.

As the preponderance of the evidence is against the veteran's 
claims, the benefit-of-the-doubt doctrine does not apply.  38 
U.S.C.A. § 5107 (West 2002); Gilbert v. Derwinski, 1 Vet. App 
49, 55-56 (1990).




ORDER

Service connection for bilateral hearing loss is denied.

Service connection for a disorder manifested by fatigue is 
denied.

Service connection for a disorder manifested by sleeplessness 
is denied

Service connection for a disorder manifested by stomach 
disorder is denied.

Service connection for a disorder manifested by loss of 
appetite is denied.

Service connection for a disorder manifested by headaches is 
denied.

Service connection for a disorder manifested by memory loss 
is denied.



	                        
____________________________________________
	A. BRYANT
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



